DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  There is no common inventor in the applications (see MPEP 211.01 II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear whether or not the subject matter of lines 13-17 limits the recited process.  This section does not positively recite any process steps for limiting the adsorbents in the bulk and trace separation zones and appear to recite conditional or optional limitations for the adsorbents.
Claim 1 recites the limitation "the α value" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tunable core-shell adsorbents” (plural) in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the core fraction" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is also indefinite because lines 14-15 recite % core fractions but does not indicate whether this value is based on mass, volume, or diameter/radius of the adsorbents.
Claim 1 is also indefinite because equation (1) revers to a property of “non core-shell” while there is no longer any non core-shell adsorbents recited in the claim.
Claims 2 and 3 are indefinite because it recites “one or more non-core shell adsorbents and tunable core-shell adsorbents.”  It is unclear how there can only be one
Claim 20 is indefinite because it is unclear whether it further limits claim 26 if all of the additional layer is replaced.  In other words, if all of the layer is replaced, that previously positively recited layer in claim 26 is removed and claim 26 will be improperly broadened.
Claim 21 is indefinite for not having a closing period to form a complete sentence.
Claim 26 is indefinite because it recites the process “additionally comprises at least one layer…” which is confusing because this is not a process step.  This may be changed to recite the “process of claim 1, wherein said layered adsorbent bed additionally comprises…”
Any claim not specifically addressed is rejected for depending from an indefinite parent claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment overcomes the outstanding indefiniteness rejections, however new indefiniteness issues have arisen from the changes to the claims.  Any further amendments to the claims should be checked to confirm that they are fully enabled in the original disclosure.
The failure to comply with the conditions for receiving the benefit of an earlier filing date (see paragraph 3 above) has not been addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl